Citation Nr: 0942733	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-16 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected left inguinal hernioplasty with a 
residual scar.

2.  Entitlement to service connection for a left arm 
disorder.

3.  Entitlement to service connection a respiratory 
condition, to include viral pharyngitis and claimed as sinus 
and throat pain.

4.  Entitlement to service connection for a bilateral foot 
disorder.

5.  Entitlement to service connection for a bilateral ankle 
disorder.

6.  Entitlement to service connection for a bilateral knee 
disorder.

7.  Entitlement to service connection for a low back 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1962 to July 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In July 2009, the Veteran testified before the undersigned 
Veterans Law Judge during a Travel Board hearing, which was 
held at the RO.  A transcript of the hearing has been 
associated with the claims file.

The issues of a compensable disability rating for service-
connected left inguinal hernioplasty with residual scar and 
service connection for a respiratory condition, a bilateral 
foot disorder, a bilateral ankle disorder, a bilateral knee 
disorder, and a low back disorder being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDING OF FACT

The evidence of record does not show that the Veteran 
currently has a left arm disorder that was incurred in or 
caused by his military service.


CONCLUSION OF LAW

The criteria for service connection for a left arm disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court held that the 
Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

By letters dated in January 2004 and February 2004, the 
Veteran was notified of the information and evidence 
necessary to substantiate his claim.  VA told the Veteran 
what information he needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that VA has satisfied the 
requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in March 2006, wherein VA informed the Veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the Veteran prior to the transfer and certification of his 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  Nevertheless, in light of the Board's denial of the 
Veteran's claim, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
was provided appropriate VA medical examinations.  There is 
no indication of any additional, relevant records that the RO 
failed to obtain.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; and (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 
 
With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicates" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

In this case, there is no duty on the part of VA to provide a 
medical examination with respect to the left arm claim, 
because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the Veteran has been advised of the need to submit 
competent medical evidence indicating that he has the 
disorder in question, and further substantiating evidence 
suggestive of a linkage between his active service and his 
current disorder, if shown.  The Veteran has not done so, and 
no evidence thus supportive has otherwise been obtained.   As 
will be described in greater detail below, the medical 
evidence of record does not show that the Veteran currently 
has a diagnosed left arm disorder that is etiologically 
related to his period of active duty.  Here, as in Wells, the 
record in its whole, after due notification, advisement, and 
assistance to the appellant under the VCAA, does not contain 
competent evidence to suggest that the claimed disorders are 
related to the Veteran's military service. 
 
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Legal Criteria for Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain "chronic" diseases, such as 
arthritis, may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same  probative value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Left Arm Disorder

Here, the Veteran has claimed that he has a left arm disorder 
that is related to his period of active service.  According 
to the Veteran, he injured his left arm while in the 
military.  He has reporting have intermittent pain in his 
left arm and shoulder following his injury.

The Veteran's service treatment records show that he was 
treated in April 1963 after a report of having injured his 
left arm.  He was noted to have pain and tenderness in his 
left arm.  Subsequent service treatment records are negative 
for reports of a left arm condition.  The May 1965 separation 
report of medical examination shows that clinical evaluation 
of the upper extremities was normal.  On the associated 
report of medical history, the Veteran denied having swollen 
or painful joints, a painful or trick shoulder, or the loss 
of an arm.  

The Veteran's VA and private medical treatment records show 
intermittent reports of left arm and shoulder pain.  A July 
1998 private treatment record shows his report of having pain 
and stiffness in both arms.  The private medical records also 
show that he reported having left arm pain again in October 
1998.  A January 2003 VA treatment record reflects the 
Veteran's report of having left shoulder pain for 
approximately six months.  The associated January 2003 X-ray 
examination report shows that there were no fractures, 
dislocation or osseous lesion identified in the left arm; the 
impression was no acute process identified.  A December 2007 
VA medical record shows treatment for reported left shoulder 
pain.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence weighs against the claim for 
service connection for a left arm disorder.  Initially, the 
Board finds that the competent medical evidence does not show 
that the Veteran has a current diagnosis of a left arm 
disorder, or that he was diagnosed for said condition during 
his period of active service.  A threshold requirement for 
the granting of service connection is evidence of a current 
disability.  In the absence of evidence of a current 
disability there can be no valid claim.   Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In so concluding, the Board recognizes that the Veteran was 
treated in April 1963 for left arm pain during his military 
service.  However, the service treatment records are negative 
for a diagnosed left arm condition at that time.  Moreover, 
the Veteran's May 1965 separation medical examination report, 
which was completed approximately two months prior to 
separation, is highly probative as to the Veteran's condition 
at the time nearest his release from active duty, as it was 
generated with the specific purpose of ascertaining the 
Veteran's then-physical condition, as opposed to his current 
assertion which is proffered in an attempt to secure VA 
compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1993) (observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of reasons for the Board's decision).  The May 1965 
separation medical examination report is entirely negative 
for any symptoms associated with a left arm condition and 
weighs against the claim.  Indeed, the report reflects that 
clinical evaluation of the Veteran's upper extremities was 
normal; the Veteran denied having any shoulder or arm 
problems on the associated report of medical history.  The 
service treatment records support a conclusion that his left 
arm pain during service was acute and transitory, as the May 
1965 separation medical examination report shows no left arm 
conditions within the months preceding discharge.

The Board recognizes that the medical evidence of record 
reflects that the Veteran has reported and has been treated 
for pain in his left arm and shoulder.  However, there is 
currently no diagnosed left arm condition of record.  To the 
extent the medical evidence of record contains complaints, 
treatment, or a diagnosis of pain, the Board notes that pain 
alone, without a diagnosed related medical condition, does 
not constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999). 

The Board has considered the Veteran's statements in support 
of his claim that he has a left arm disorder that is 
manifested as a result of an in-service injury.  While he is 
certainly competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992). 
 
Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a left arm disorder.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53. 


ORDER

Service connection for a left arm disorder is denied.



REMAND

Unfortunately, a remand is required with respect to the 
Veteran's claims for a compensable disability rating for his 
service-connected left inguinal hernioplasty and for service 
connection for a respiratory condition, a bilateral foot 
disorder, a bilateral ankle disorder, a bilateral knee 
disorder, and a low back disorder.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

Initial Increased Rating for Left Inguinal Hernioplasty with 
Residual Scar

The Veteran is currently service connected for a left 
inguinal hernioplasty with residual scar, with an assigned 
noncompensable disability rating.  The most recent VA 
examination for rating purposes was in June 2006.  Since that 
time, the Veteran has claimed in his April 2006 VA Form 9 
that his residual scar is painful with flare ups.  During the 
July 2009 Travel Board hearing, he testified that he still 
has a burning sensation "inside" around the area of the 
residual scar.  Thus, the Veteran has essentially claimed 
that his condition has gotten worse since the last VA 
examination.  Due to the passage of time and the Veteran's 
assertions, the Board finds that additional development is 
warranted to determine the current level of disability due to 
the Veteran's service-connected left inguinal hernioplasty 
with residual scar disability.  In this regard, the Board 
notes that it is unclear from Veteran's contentions as to 
whether he has attributed his reported increased 
symptomatology to his hernioplasty itself or to his residual 
scar.  As such, VA is required to afford the Veteran a 
contemporaneous VA examination to assess the current nature, 
extent, severity and manifestations of the service-connected 
left inguinal hernioplasty with residual scar disability.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, 
the Board has no discretion and must remand this claim.

Service Connection for a Respiratory Condition

With regard to this claim, the Veteran has asserted that he 
has a respiratory condition that is related to his military 
service.  He filed his current claim for viral pharyngitis 
and sinus and throat pain.  Having reviewed the evidence of 
record, the Board finds that further development is needed 
with regard to this issue.

The Veteran's service treatment records were reviewed and 
show that he was treated for viral pharyngitis in November 
1963.  Subsequent service treatment records are negative for 
treatment of a respiratory condition.  The May 1965 
separation medical examination report shows that clinical 
evaluation of the nose, sinus, and lungs was normal.  

The Veteran's VA and private medical treatment records show 
treatment for respiratory related symptoms.  An August 2001 
VA record shows that the Veteran reported having sputum 
occasionally when he coughed, along with a history of 
wheezing.  No wheezing was noted during the physical 
examination and the Veteran's lungs were clear to 
auscultation.  The VA physician stated that the increased 
sputum was from allergic drainage.  The associated X-ray of 
the chest showed no infiltrates or pleural fluid.  An August 
2001 private medical record shows that he was treated for 
reports of a sore throat, sinus drainage, painful swallowing, 
and pain under his tongue.  Following a physical examination, 
he was diagnosed with angioedema of the throat and 
subtonsillar area.  Subsequent VA treatment records show that 
the Veteran has been diagnosed with allergic rhinitis, not 
otherwise specified, and bronchitis.

The Veteran testified during the July 2009 Travel Board 
hearing as to the nature of his claimed respiratory 
condition.  He reported that he had his tonsils surgically 
removed in the 1970's, but that he still continued to 
experience drainage and swelling in his throat.  He reported 
that the first time he ever had a throat condition was in the 
service and that he has continued to have problems with his 
sinuses since his separation from active duty.

The Board notes that, to date, VA has neither afforded the 
Veteran an examination nor solicited a medical opinion as to 
the onset and/or etiology of his current respiratory 
conditions.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the Veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  See also 38 U.S.C.A. § 1154(a); 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sep. 14, 
2009) (stating that 38 U.S.C.A. § 1154(a) requires VA  to 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability benefits).   

In light of the service treatment record showing a diagnosis 
of viral pharyngitis, the Veteran's current respiratory 
diagnoses, and the Veteran's testimony as to the continuity 
of his sinus symptomatology, it is unclear whether the 
Veteran's current respiratory conditions are etiologically 
related to his military service.  Therefore, a remand is 
needed for a VA examination and medical opinion. See 
McLendon, 20 Vet. App. at 79. 

Service Connection for Bilateral Foot, Bilateral Ankle, 
Bilateral Knee, and Low Back Disorders

Here, the Veteran has claimed that he has disorders affecting 
the bilateral feet, bilateral ankles, bilateral knees, and 
lower back that are related to his military service.  
Specifically, he has attributed his conditions to his service 
as a paratrooper in the U.S. Army.  According to the Veteran, 
he made numerous parachute jumps while carrying heavy 
equipment, which has caused his current conditions.  

The Veteran's service personnel records were obtained and 
reflect that his military occupational specialty was as a 
heavy weapons infantryman.  These records also show that he 
was awarded a parachutist badge.

The Veteran's service treatment records were reviewed and are 
negative for a diagnosed condition affecting the lower 
extremities or back.

The medical evidence of record following his separation shows 
that the Veteran has been diagnosed with conditions affected 
the lower extremities and the back.  With respect to the 
bilateral feet and ankles, the medical records show his 
reports of pain and swelling in these areas; he has been 
diagnosed with pedal edema, bunions, and gouty arthritis, 
primarily affecting the feet.  The Veteran has also been 
diagnosed with degenerative joint disease of the bilateral 
knees and spondylosis of the lumbar spine.  The medical 
evidence is negative for the etiology of the Veteran's 
conditions.  

Associated with the claims file is an August 2009 VA 
treatment record in which the Veteran's VA treating physician 
opined that his arthritis of the ankles and knees were more 
likely than not attributable to his service as a paratrooper.  
The basis for this opinion was not provided, nor was there 
any indication as to whether the physician reviewed the 
Veteran's claims file.  Thus, the Board finds this opinion to 
be insufficient with which to decide the Veteran's claims.

Based on the foregoing, the Board finds that additional 
development is needed with regards to the Veteran's claims.  
The Board acknowledges that the service treatment records are 
negative for a diagnosed condition affecting the lower 
extremities during his period of active service.  However, 
given the nature of the Veteran's military service, his 
current orthopedic diagnoses, and the August 2009 medical 
opinion, the Board finds that an appropriate VA examination 
is warranted, as the Veteran has not been afforded a VA 
examination to assess the nature and etiology of his 
orthopedic conditions. 

The Board notes that assistance by VA includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  As such, the Board finds that the Veteran should be 
afforded an appropriate VA examination to assess the nature 
and etiology of his bilateral foot, bilateral ankle, 
bilateral knee, and low back disorders to determine whether 
any diagnosed orthopedic condition is related to his military 
service.       

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for appropriate VA examination to 
determine the current degree of impairment 
due to residuals of left inguinal 
hernioplasty with residual scar.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail and correlated to a specific 
diagnosis.

The examiner is asked to complete the 
following:

(a) The examiner is asked to comment on 
whether the Veteran has a recurrence of 
the left inguinal hernia, whether it is 
small or large, whether it is 
reducible, whether it is well supported 
by a belt or truss, and whether it is 
inoperable.  A supporting rationale for 
any opinion rendered or conclusion 
reached shall be provided in a legible 
report.  

(b)  Additionally, the examiner is 
asked to assess the current degree of 
impairment due to residual scar from 
the left inguinal hernioplasty.  The 
examiner is asked to describe the 
amount of surface area involved and to 
comment on whether the Veteran's scar 
is unstable, superficial or deep, i.e., 
adherent to underlying tissue, painful 
on examination or cause limitation of 
function of any affected part.  A 
supporting rationale for any opinion 
rendered or conclusion reached shall be 
provided in a legible report.  

2.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
assess the nature and etiology of any 
current respiratory conditions.  The 
entire claims file and a copy of this 
Remand must be made available to and 
reviewed by the examiner prior to 
conducting the examination.  All necessary 
tests and studies should be performed, and 
all findings must be reported in detail. 

The examiner is asked to identify all 
respiratory conditions found to be 
present.  For any and all current 
diagnoses made, the examiner is requested 
to offer an opinion as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that any of the 
diagnosed disorders are related to any 
documented in-service conditions, to 
include the November 1963 diagnosis of 
viral pharyngitis, or whether the 
conditions are otherwise related to the 
Veteran's military service.  In so 
opining, the examiner is asked to discuss 
the Veteran's report of a continuity of 
respiratory symptomatology since his 
separation from active duty.

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  If the 
examiner is unable to provide an opinion 
without resort to mere speculation, he or 
she should so indicate and explain why an 
opinion can not be rendered.

3.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
assess the nature and etiology of any 
current bilateral foot, bilateral ankle, 
bilateral knee, and low back disorder(s).  
The entire claims file and a copy of this 
Remand must be made available to and 
reviewed by the examiner prior to 
conducting the examination.  All necessary 
tests and studies should be performed, and 
all findings must be reported in detail. 

The examiner is asked to identify all 
bilateral foot, bilateral ankle, bilateral 
knee, and low back disorders found to be 
present.  For any and all current 
diagnoses made, the examiner is requested 
to offer an opinion as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that any of the 
diagnosed disorders are related to the 
Veteran's military service.  It is 
requested that the examiner consider and 
reconcile any additional opinions and 
diagnoses of record or any contradictory 
evidence regarding the above.

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  If the 
examiner is unable to provide an opinion 
without resort to mere speculation, he or 
she should so indicate and explain why an 
opinion can not be rendered.

4.  After undertaking the above tasks and 
any additional development deemed 
appropriate, the RO shall readjudicate the 
Veteran's claims.  If the determination 
remains adverse to the Veteran, he and his 
representative shall be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  
Thereafter, if indicated, the case should 
be returned to the Board for the purpose 
of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


